DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 4/5/2021.
Claim(s) 16, 20 and 21 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 13-15 and 17-19 is/are currently pending.

AFCP 2.0
After final amendment submitted with the request will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.

Response to Arguments
Applicant’s arguments, see pages 6-7 , filed 4/5/2021, with respect to the specification have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see page 7 , filed 4/5/2021, with respect to the 35 U.S.C. 112(f) interpretation have been fully considered and are persuasive.  The interpretation has been withdrawn.
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
On pages 7-8 of the remarks, in regard to claims 13, 14, 17 and 18, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Murray et al. US 20170367120 in view of Singh et al. US 20170026792 as cited in the Final Rejection dated 2/5/2021.  Specifically, the Applicant remarks:

Issue #13a:
“As noted above, independent claim 13 has been amended to incorporate the subject matter of now-canceled dependent claim 16 and recites, inter alia, "wherein a number of cyclic shifts of the first preamble is greater than a number of cyclic shifts of the second preamble." Amended independent claims 17 and 18 recite substantially similar limitations.
In the Final Office Action, the Examiner correctly acknowledges that Murray and Singh fail to teach the above-referenced limitation. See Office Action, p. 38. Accordingly, it is undisputed that Murray and Singh fail to teach the above-referenced limitation of amended independent claims 13, 17, and 18.
In view of the above, amended independent claims 13, 17, and 18 are patentable over Murray and Singh, whether considered separately or in combination.

	Issue #14a:
By virtue of its dependency on amended independent claim 13, claim 14 is patentable over Murray and Singh for at least the same reasons.”

The Examiner respectfully disagrees.  
	With regards to issue #13a above:
Previous dependent claim 16 which is now incorporated into independent claim 13 which included the limitation “wherein a number of cyclic shifts of the first preamble is greater than a number of cyclic shifts of the second preamble", was rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. US 20170367120 in view of Singh et al. US 20170026792 and in further view of Jiang et al. US 20090073944, where Jiang et al. is considered as teaching the limitation ““wherein a number of cyclic shifts of the first preamble is greater than a number of cyclic shifts of the second preamble".  
Jiang et al. teaches: 
“To reduce NodeB signaling, in one embodiment, a single logical index is broadcasted to all UEs in a cell as the starting root sequence allocated to this cell for contention-based random access. In addition to that, the number of signatures for contention-based RA is also given, so that with d.sub.u-based ordering, an accessing UE can derive from the ordering table the available root sequences, hence the usable signatures, given the usable cyclic shifts for each root sequence. Since a subset of signatures may be reserved for contention-free 
“A combined hybrid sequence ordering is adopted for LTE systems, for which the sequences are first divide into two CM groups with a fixed CM threshold, say 1.2 dB” (0070).
Where “contention-based RA”/”contention-based signatures”/FIG. 10 maps to “first preamble”, “contention-free RA”/“contention-free signatures 1006”/FIG. 10 maps to “second preamble” and where FIG. 10 illustrates “contention-based signatures” associated with “higher CM” and “contention-free signatures” associated with “lower CM”, where the selection between “higher CM” versus “lower CM” is based on “a fixed CM threshold, say 1.2 db”, where different values for “a fixed CM threshold”, will change the number of “signatures” associated with “lower CM” versus “higher CM”.  Where “a fixed CM threshold, say 1.2 db” is considered a design choice and where a different design choice for “a fixed CM threshold”, lower than “say 1.2db” would result in more “signatures” associated with the “higher CM” than with the “lower CM” which would result in more signatures associated with “contention-based” than with “contention free” which maps to “greater than”.

With regards to issue #14a above:
The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claim 13, detailed above with regards to issue #13a.



On pages 8-9 of the remarks, in regard to claims 15, 19 and 21, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Murray et al. US 20170367120 in view of Singh et al. US 20170026792 and in further view of Vujcic US 20100105405.  Specifically, the Applicant remarks:

Issue #15a:
“Vujcic fails to supply which Murray and Singh lack. Vujcic describes providing a mobile terminal random access procedure for obtaining uplink time synchronization and access to a network by optimizing the allocation of cyclic shifted Zadoff-Chu sequences with Zero Correlation Zone as part of dedicated signature for contention-free uplink radio access channel. See Vujcic, Abstract. However, Vucic, in its entirety, is silent regarding "a number of cyclic shifts of the first preamble [being] greater than a number of cyclic shifts of the second preamble," as recited in amended independent claim 13. Therefore, Vujcic fails to remedy the defects of Murray and Singh with respect to the above-referenced limitation of amended independent claim 13.

Issue #15b:
Further, even assuming arguendo that a person of ordinary skill in the art were to combine Murray, Singh, and Vujcic in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 13 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide.”

Issue #15c:
“By virtue of their dependency, claims 15 and 19 are patentable over Murray, Singh, and Vujcic for at least the same reason.”

The Examiner respectfully disagrees. 

With regards to issue #15a above:
The rejection under 35 U.S.C. 103 as being unpatentable over Murray et al. US 20170367120 in view of Singh et al. US 20170026792 and in further view of Vujcic US 20100105405 as noted in the Final Rejection dated 2/5/2021 is not used for rejection of the limitation “a number of cyclic shifts of the first preamble [being] greater than a number of cyclic shifts of the second preamble” as argued.

With regards to issue #15b above:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subcarrier spacing/contention-free capability of Singh et al. into Murray et al. By modifying the contention free preambles of Murray et al. to include the subcarrier spacing/contention-free capability as taught by the contention-free preamble of Singh et al., the benefits of reduced latency (Murray et al.; 0448) with improved communications (Singh et al.; 0008) are achieved and furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sequence capability of Vujcic into Murray et al. By modifying the contention free/based preambles of Murray et al. to include the sequence capability as taught by the contention free/based preamble of Vujcic, the benefits of optimized allocation of sequences (Vujcic; Abstract) are achieved.

With regards to issue #15c above:
The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claim 15, detailed above with regards to issue #15a.

	
On pages 10-12 of the remarks, in regard to claims 16 and 20, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Murray et al. US 20170367120 in view of Singh et al. US 20170026792 and in further view of Jiang et al. US 20090073944.  Specifically, the Applicant remarks:

Issue #16a:
“Jiang fails to supply that which Murray and Singh lack with respect to this limitation. Jiang is directed toward transmission of random access preamble structures within a cellular wireless network. Jiang, Abstract. Jiang provides a method that includes receiving a set indicator; selecting an auxiliary value from a first set when the set indicator has a first value; selecting an auxiliary value from a second set when the set indicator has a second value; producing a cyclic shift value (Cv) using the auxiliary value; and forming a transmission signal using the Cv and a Zadoff-Chu sequence. Id., claim 1. While Jiang teaches that "when there is an uneven number of cyclic shifts per root sequence... , some remaining cyclic shifts ... are available at the end of the last root sequence" and that "these [remaining cyclic shifts] can be used for contention-free signatures," Jiang merely teaches that the number of cyclic shifts differs per root sequence. See Jiang, par. [0089]. In this regard, Jiang does not teach that the number of cyclic shifts in a contention-based random access (CERA) preamble differs from the number of cyclic shifts in a contention-free random access (CFRA) preamble. Further, Jiang merely teaches that the remaining cyclic shifts can be used for contention-free signatures, which would signify that the number of cyclic shifts of the first preamble (i.e., CERA) would be less than the number of cyclic shifts of the second preamble (i.e., CFRA). id. Therefore, a person of ordinary skill in the art would reasonably understand that Jiang teaches away from "a number of cyclic shifts of the first preamble [being] greater than a number of cyclic shifts of the second preamble," as recited in the above-referenced limitation of amended independent claim 13. Accordingly, Jiang fails to remedy the defects of Murray and Singh with respect to the above referenced limitation of amended independent claim 13.
For the reasons discussed above, it is clear that none of Murray, Singh, and Jiang teaches "wherein a number of cyclic shifts of the first preamble is greater than a number of cyclic shifts of the second preamble," as recited in the above-referenced limitation of amended independent claim 13.”

Issue #16b:
	“Further, even assuming arguendo that a person of ordinary skill in the art were to combine Murray, Singh, and Jiang in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 13 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide.”

The Examiner respectfully disagrees. 

issue #16a above:
Please see the discussion with regards to issue #13a above.

With regards to issue #16b above:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subcarrier spacing/contention-free capability of Singh et al. into Murray et al. By modifying the contention free preambles of Murray et al. to include the subcarrier spacing/contention-free capability as taught by the contention-free preamble of Singh et al., the benefits of reduced latency (Murray et al.; 0448) with improved communications (Singh et al.; 0008) are achieved and furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cyclic shift capability of Jiang et al. into Murray et al. By modifying the contention/contention free preambles of Murray et al. to include the cyclic prefix .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

 
/M.K.P/Examiner, Art Unit 2464             

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464